F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                         DEC 11 2003
                               FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

    ROY WHITE,

                 Plaintiff-Appellee,

    v.                                                    No. 02-1408
                                               (D.C. No. 01-WY-1779-AJ (MJW))
    CITY OF FLORENCE; FLORENCE                             (D. Colo.)
    POLICE DEPARTMENT; EUGENE
    ROEDER, Mayor of the City of
    Florence, in his individual and official
    capacity; MIKE INGLE, Chief of
    Florence Police Department, in his
    individual and official capacity,

                 Defendants,

    and

    CHUCK PRATT, Sergeant, in his
    individual and official capacity,

                 Defendant-Appellant.


                               ORDER AND JUDGMENT       *




Before McCONNELL , ANDERSON , and BALDOCK , Circuit Judges.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      In this interlocutory appeal, Defendant-Appellant Chuck Pratt challenges

the district court’s decision denying him summary judgment on his qualified

immunity defense. “[A]n order denying qualified immunity, to the extent it turns

on an issue of law, is immediately appealable.”     Behrens v. Pelletier , 516 U.S.

299, 311 (1996) (citation, quotation omitted). In this case, however, the district

court clearly denied Pratt qualified immunity because there remained disputed

material factual issues that precluded summary judgment. It is well established

that such an order is not immediately appealable.    See Johnson v. Jones , 515 U.S.

304, 313, 319-20 (1995);   see also Behrens , 516 U.S. at 313.   We, therefore, do

not have jurisdiction to consider this interlocutory appeal and so DISMISS it.



                                                       Entered for the Court



                                                       Bobby R. Baldock
                                                       Circuit Judge




                                           -2-